Citation Nr: 1141764	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  03-36 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from November 1968 to August 1970.  The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a July 2002 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In March 2005, the Veteran appeared at a hearing before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is associated with the claims file 

In a decision issued in June 2006, the Board denied the Veteran's claim.  The Veteran appealed that decision to the Court.  In August 2007, the Court issued an order that vacated the June 2006 Board decision and, in part, remanded the matter on appeal for readjudication consistent with the instructions outlined in an August 2007 Joint Motion by the parties.  The Veterans Law Judge who issued the June 2006 decision retired, and the case was reassigned to the undersigned.  In February 2008 the case was remanded to the RO for further development and for due process reasons.

In a decision issued in July 2010, the Board again denied the Veteran's claim.  The Veteran appealed that decision to the Court.  In June 2011, the Court issued an order that vacated the July 2010 Board decision as to the hepatitis C issue and remanded the matter on appeal for readjudication consistent with instructions outlined in a May 2011 Joint Motion by the parties.  The issue of entitlement to service connection for a skin disorder, which is also on appeal, remains in remand status and therefore will not be addressed herein.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action on his part is required.





REMAND

The 2011 Joint Motion addressed the Veteran's contentions that he became infected with hepatitis C when he allegedly was exposed to blood when, while serving in the Republic of Vietnam, "his interpreter" was shot in the groin.  The National Personnel Records Center has confirmed that the Veteran's service in Vietnam from July 30, 1969, to July 29, 1970.  The Veteran's service personnel records reflect that he was a "Cl Rad Opr", a radio operator, with the ADGRU III Corps USMACV for some portion of his time in Vietnam.  In an October 2002 written statement, he reported that he was attached to the MAC-V-IV Advisory Team 89.  The present record does not reflect that the Veteran engaged in combat with the enemy.  The Joint Motion stipulates that the Veteran's alleged stressor event requires a credibility assessment (i.e., essentially that his lay statement may be credible supporting evidence of the stressor; see 38 C.F.R. § 3.304(f)).  Prior to such assessment further development of pertinent data is necessary.

While the 2011 Joint Motion does not address VA treatment records from 1970 to 1987 from the VA Medical Center Amarillo/VA Outpatient Clinic Lubbock, the Veteran's attorney has since argued that there may be records outstanding from this facility.  See September 2011 written statement.  He notes that there has been no response from the medical facilities in question affirmatively finding that the records are unavailable, and a 2005 report of contact with a VA staff member at the Amarillo VAMC indicated that there were such records as he had sent them to the RO in August 2004 (the claims folders do not show that such records were ever received by the RO and/or associated with the record).  Since the allegation of outstanding pertinent VA treatment records has not been completely resolved, further development is necessary.

Finally, the Joint Motion found that the Board's determination that the Veteran was not entitled to a medical examination was inconsistent with the Court's holding in McLendon v. Nicholson, 20 Vet. App. 79, 82 (2006).  Accordingly, an examination to secure a medical nexus opinion regarding the etiology of the Veteran's hepatitis C is necessary.

Accordingly, the case is REMANDED for the following action:

1. The RO should request all outstanding VA treatment records from 1970 to 1987 from the VA Medical Center Amarillo/VA Outpatient Clinic Lubbock.  If these records are unavailable, or the search for such records otherwise yields negative results, it should be so documented in the claims file, along with an explanation for the negative result (records unavailability).  Do not return the case to the Board without a response from the medical facility.  The Veteran should also be notified of the unavailability of the records, if necessary, in accordance with 38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).

2. Exhaustive development should be performed with respect to whether the Veteran's reported unit, ADGRU (Advisory Group) III Corps USMACV (United States Military Assistance Command, Vietnam) was such that the Veteran's duties may have included being assigned an interpreter.  Further with the Veteran's assistance (by providing any further identifying information such as a narrower (than the full year between July 1969 and July 1970) time frame for the event and approximate location) there should be exhaustive development to obtain corroborating evidence that the Veteran's reported unit engaged in a firefight in the course of which his interpreter was shot.  If corroboration is not possible, the scope of the development for such must be described in the record.

3. Thereafter, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the likely etiology for the Veteran's hepatitis C.  The Veteran's claims files must be made reviewed by the examiner in conjunction with the examination, and any indicated studies should be completed. 

The examiner should discuss in detail the etiology of the Veteran's hepatitis C.  A history of all the Veteran's potential risk factors for hepatitis C infection should be detailed in full.  The examiner must list and discuss all documented and reported pre-service, in-service and post-service risk factors.  The examiner must discuss all modes of transmission, including [the alleged etiology of prophylactic inoculations in service, injected drug use, sexual transmittal, contaminated needles, occupational exposure, and contact with blood and blood products.  For purposes of providing the opinion, the examiner should assume that the Veteran abused intravenous drugs after service.

The examiner is then requested to provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed hepatitis C is related to any incident of the Veteran's period of active military service, to include any reported inoculations with airgun injectors or any claimed incident of exposure to blood. 

The rationale for all opinions expressed must be provided.  The explanation should include identifying the most likely etiological factor for the Veteran's hepatitis C, and explanation for that conclusion, with citation to clinical data and medical texts/treatises, as deemed appropriate..

4. After the development requested above is completed to the extent possible, the RO should again review the record and re-adjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and afforded the opportunity to respond.  Thereafter, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

